Case 19-23045-JAD          Doc 27     Filed 01/08/20 Entered 01/08/20 08:30:04                Desc Final
                                       Decree Page 1 of 1
  Form 129
                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  In re:
                                                               Bankruptcy Case No.: 19−23045−JAD
  Layth F. Abdelqader
    Debtor(s)                                                  Chapter: 7




                                           FINAL DECREE

                   The estate of the above named debtor has been fully administered.



  IT IS ORDERED THAT:

         Jeffrey J. Sikirica is discharged as trustee of the estate of the above named Debtor(s) and the
  bond is cancelled; the Chapter 7 case of the above named Debtor(s) is closed.




  Dated: January 8, 2020                                          Jeffery A. Deller
                                                                  United States Bankruptcy Judge
